Citation Nr: 1703914	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran appealed the August 2006 rating decision and the Board granted reopening of the Veteran's claim of entitlement to service connection for a lumbar spine disability but denied the Veteran's claim of service connection for a lumbar spine disability in an April 2012 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in February 2014, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Memorandum Decision.

The Board remanded the claim to the RO in November 2014 for additional development consistent with the February 2014 Memorandum Decision.  In June 2015, the Board denied the claim.  Thereafter, the Veteran appealed that decision to the Court.  Pursuant to a September 2016 Joint Motion for Partial Remand (JMR), the Court vacated the Board's decision and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR agreed that the Board erred when it did not provide an adequate statement of reasons or bases for its reliance upon an inadequate January 2012 VHA medical opinion to deny the claim.  Specifically, the Board's error was in relying at least in part upon the 2012 VHA opinion, which the Court had deemed inadequate in the aforementioned February 2014 memorandum decision.  

In a November 2016 written brief argument before the Board, appellant's representative argues that the additional medical evidence relied upon in the now-vacated decision, a December 2014 VA examination, is inadequate because the VA examiner failed to consider the Veteran's lay statements and continuity of symptomatology in analyzing his claim for service connection.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board has examined the December 2014 examination and finds the representative's November 2016 argument to be valid.  Under the circumstances, the Board will order an examination in order to determine whether it is as likely as not that any current low back disability is related to service or service-connected disability, specifically myositis ossificans, right hip.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability is due to or caused by the Veteran's service-connected right hip disability.

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any low back disability has been aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected right hip disability.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected hip disability.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




